DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to an axle assembly including an adjustable unit that is a cylinder-piston arrangement, and a single-circuit steering system.
Group II, claims 13-14, drawn to an axle assembly including a dual-circuit steering system.
Group III, claim 15, drawn to a hydraulic arrangement including a cylinder-piston arrangement, a reservoir, a pressure reservoir, a fluid supply and release line, a supply check valve and a release check valve.


Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of group II is the dual-circuit steering system. Group I contains a single-circuit steering system, but lacks disclosure of a dual-circuit steering system.
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of group III is the addition of a reservoir, pressure reservoir, fluid supply line, supply check valve, fluid release line, and release check valve to the cylinder-piston arrangement.  Group I discloses a cylinder-piston arrangement in claims 3, 5 and 7, but does not disclose the special technical features of group III.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of group II is the dual-circuit steering system.  The special technical feature of group III is the addition of a reservoir, pressure reservoir, fluid supply line, supply check valve, fluid release line, and release check valve to the cylinder-piston arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 8:30 a.m. - 12:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        




/PAUL N DICKSON/           Supervisory Patent Examiner, Art Unit 3616